DETAILED ACTION
Applicant's arguments filed on 01/05/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13; prior art of record fails to disclose either by itself or in combination:  “…and calculating a voltage gain according to a ratio of the output voltage to the input voltage; determining an operating mode of the DC/DC converter according to a first threshold and the voltage gain, and setting a first duty ratio and a second duty ratio according to the mode; detecting an inductor current and generating a current feedback signal, and setting a regulation component according to the current feedback signal; and regulating the first duty ratio or the second duty ratio according to the regulation component and generating driving signals to control the two groups of switches, wherein the control method further comprises: setting the first threshold according to a preset switching frequency and a dead time; and setting a second threshold according to half of the preset switching frequency and the dead time”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838